i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00551-CR

                                     Matthew Michael SMOOKE,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 225622
                           Honorable Jo-Ann S. De Hoyos, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

MOTION TO WITHDRAW APPEAL GRANTED; APPEAL DISMISSED

           Appellant filed a motion to withdraw this appeal. The motion is granted, and this appeal is

dismissed. See TEX . R. APP . P. 42.2(a).



                                                        PER CURIAM
Do Not Publish